IN THE
                               TENTH COURT OF APPEALS

                                    No. 10-18-00333-CR

GUY D. MINZE,
                                                               Appellant
    v.

THE STATE OF TEXAS,
                                                               Appellee


                                From the 413th District Court
                                   Johnson County, Texas
                               Trial Court No. DC-F201700234


                                          ORDER


           Appellant’s brief was originally due on March 13, 2019. A first extension of time

of 61 days was granted, and appellant’s brief was then due May 13, 2019. Now, counsel

for appellant has requested an additional extension of time to file the brief until July 13,

2019,1 an additional 61 days from May 13, 2019, the current due date. Appellant’s request

would push the total days to file the brief to 152 days to file a brief that the Rules of

Appellate Procedure provide should be filed in 30 days. We cannot, in good conscience,



1
    This date is a Saturday.
grant counsel five times the amount of time allowed by the rules to file appellant’s brief

where there is no suggestion in the motion that this case is unusual in any way.

        Accordingly, appellant’s Second Motion for Extension of Time to File Appellant’s

Brief is denied. Appellant’s brief is ordered to be filed by June 30, 2019. If not filed by

the deadline set herein, the appeal will be abated for a hearing pursuant to Rule 38.8(b)

of the Texas Rules of Appellate Procedure.


                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion denied
Order issued and filed May 1, 2019




Minze v. State                                                                       Page 2